Exhibit 10.3

Executive Incentive Plan

Ikanos Communications, Inc.

Purpose of the Plan: Variable incentive pay is a competitive and significant
component of executive compensation. The objective of the Ikanos Communications,
Inc. (“Ikanos”) Executive Incentive Plan (the “Plan”) is: 1) to provide a
competitive variable pay component in order to attract and retain executive
talent; and 2) to provide focus and financial incentives for participants to
achieve attainment of key company goals.

Eligibility and Target Bonus Amounts: Participation in the Plan must be
specifically approved for each named individual by the Compensation Committee of
the Board of Directors (the “Committee”) on an annual fiscal year basis. In
approving eligibility, the Committee will also determine the target bonus amount
for each named participant. This amount will be expressed as a percent of base
pay. Base pay is defined as the regular salary actually paid during the fiscal
year.

Annual Goals: The Chief Executive Officer (“CEO”) will recommend goals for the
Plan to the Committee on an annual fiscal year basis. The Committee has final
approval of the annual goals under the Plan. Once approved, these goals will be
communicated to participants in order to provide focus and incentives for the
executive team. These goals may be financial, operational, and/or strategic in
nature. They will be executive team goals, and may also include individual
goals. To the extent possible, goals will be stated in a manner to be
measurable. Goals will be assigned certain “weights” stated as a % of total
target bonus opportunity.

Payment of Incentive Amounts: The CEO will report to the Committee at the end of
the fiscal year on goal attainment for each participant. The Committee will make
the final determination of the amount of the bonus award, if any, payable to
each participant, including that of the CEO, based on achievement of the
approved annual goals. However, notwithstanding the attainment of some or all of
the specified performance goals, the Committee has the discretion, for each
participant, to modify an award that would otherwise be paid to such
participant. Payment to each participant may range from 0% to 200% of target
bonus amount. Payments under the Plan, if any, will be made by March 15th
following the close of the fiscal year. A participant must be employed by Ikanos
on the date payments are made to be eligible to earn the bonus award.

Plan Administration: The Committee is responsible for the administration and
interpretation of the Plan, and will have full power and authority to approve
eligibility for participation in the Plan and the target bonus amounts and
goals, and to make final determination of goal scoring and incentive payments,
if any, for the CEO and executive team. All determinations, interpretations and
actions of the Committee under or in connection with the Plan shall be final,
conclusive and binding upon all persons. The Plan may be revised or terminated
at any time in the sole discretion of the Committee. Nothing contained in this
Plan is intended to confer any right upon any employee to continued employment
with Ikanos.